Title: Benjamin Harrison to Virginia Delegates, 20 September 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Septem: 20th. 1782.
I can not account for the loss of my Letter as I have not omitted writing by every post except the last for several months. The petition you enclosed me from Kentuckey is the weak efforts of a small faction encouraged by some persons near you, it must now be subdued, or Government must exert itself to bring them to reason, as the last Assembly have redressed every grievance complain’d of by establishing a district court in that Country with the same powers of our General Court and independent of it, and have sent a Deputy Register of the Land Office to reside in that Country and open a Land Office to save the Inhabitants the Trouble of coming to this place to transact their Land Business. My Friend the Attorney was so obliging as to inform me that the Letters from Sir Guy Carleton to me that were in the Post Office at Philadelphia had been a matter of great wonder both as to the Manner of their getting there, and the Matter they could contain. I feel myself hurt and injured by it’s being even suspected that I could carry on a correspondence with him or any other person that was improper or in any Manner prejuditial to America, which must have been the case or the Circumstances could never have been attended to. I flatter’d myself that I was too well known and my Attachments to America established on too broad a foundation to be suspected even if I had been in Company with Sir Guy and all the British Ministry, and it is with great reluctance that I can prevail with myself to give the least satisfaction to a people who could entertain a Thought injurious to my Honor. Part of the Crew of the Flag Brig Maria Capt. Hart from N. York stole the Boat of the Brig in the Night, boarded and carried of[f] a Sloop that was in Hampton road bound to the Head of Elk loaded with naval Stores and provisions, this violation of the Flag call’d for redress and satisfaction, and I should have obtain’d it by a seizure of the Brig had she not sail’d before the fact came to my Knowledge. I laid the Matter before the Council and was advised to write to Gen: Carleton and demand reparation for the Injury and either that the Pirates should be punished by him or deliver’d up to me; my Letter with the Proof of the fact I enclosed open to Gen: Washington and beg’d the favor of him to send them in to N. York which he obligingly did, and return’d me Carletons Answer promising the most ample Satisfaction both as to the Value of the Vessel and cargo and the punishment of the Villains if they could be come at, on the receipt of which Letter I sent him thro’ the same channel the Valuation, and recd. Information in answer to it that he had recover’d the Vessel and would return her (which he has since done) that on her passage to N. York she had been taken and carried into Egg-Harbour and there condemn’d and sold. That she was fitted out at that port for New London and taken in her passage by the Hussar Man of War, that he had bought the sloop, and refer’d it to my determination whether the Owners of the Cargo ought not to look to the captors at Egg-Harbour for payment. I thought they ought as the Vessel could not be legally condemn’d having no Papers, and with a little reflection the Court of Admiralty would have found that all could not be right, and have secured the sailors till the Truth could have been search’d out. The Letters that were in the Post office contain’d duplicates of General Carletons proceedings in this Business and a duplicate of a Letter by one of your Flags advising me of a plenipotentiary’s being sent to Paris empower’d to settle the terms of Peace on the Basis of American Independence the original of which I had answer’d by the Flag in a few Words by telling him it was a Subject I had nothing to do with, and refer’d him to Congress: the Letters must have been sent to the post office by the General. The cargo of the sloop belong’d to Sam: Ingles and Mr. Whitesides of Philedelphia ship’d by Wells Cooper and Company to whom I have some time since wrote on the Subject. I agree with you in Sentiments respecting an application for the Negroes in N. York and only ask’d your Opinion to quiet the People here who wish’d for a permission to go for what they had lost. I am &c.
B. H.
